Broyles, J.
Section 5185 of the Civil Code of 1910 requires that before any writ of certiorari shall issue, the party applying for the same, his agent or attorney, shall produce a certificate, from the officer whose decision or judgment is the subject-matter of complaint, that all costs which may have accrued on the trial below have been paid. The plaintiff in error lost his suit in the city court of Jefferson, and carried his case by certiorari to the superior court. The certificate attached to the petition for certiorari, that all costs which had accrued on the trial below had been paid, was not made by the judge of the city court of Jefferson, but was made by the clerk of that court. A motion to dismiss the certiorari on this ground was sustained in the superior court. Under the ruling in Davis v. Joiner, 1 Ca. App. 106 (58 S. E. 62), the certiorari was properly dismissed.
(a) There is nothing in the act creating the city court of Jefferson to vary the statutory requirement as to' the certification referred to above, even if the legislature could legally and constitutionally provide, in an act creating a city court, a method different from the general rule as provided in section 5185 of the Civil Code. Judgment affirmed.